

Exhibit 10.59


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), dated as of November 17, 2017,
is entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and Catherine Aslin (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company and Executive desire that Executive serve as Senior Vice
President, Human Resources of the Company on the terms set forth in this
Agreement and to confirm the terms and conditions of such employment by entering
into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:
1.Term of Employment. The term of Executive’s employment by the Company pursuant
to this Agreement shall commence on November 17, 2017 (the “Effective Date”) and
shall terminate in accordance with Section 4 hereof (such term, the “Term”).
2.Position, Duties and Location.
(a)Position and Duties. Executive shall serve as the Senior Vice President,
Human Resources of the Company. During the Term, Executive shall have the duties
and responsibilities for the position(s) then held by Executive that are
commensurate with those held by similarly situated executives at similarly
situated companies of similar size, and such other duties and responsibilities
assigned by the Chief Executive Officer that are reasonably consistent with
Executive’s position. Executive shall report to the Chief Executive Officer.
(b)Attention and Time. Executive shall devote substantially all Executive’s
business attention and time to Executive’s duties hereunder and shall use
Executive’s reasonable best efforts to carry out such duties faithfully and
efficiently. During the Term, it shall not be a violation of this Agreement for
Executive to (i) serve on industry, trade, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; or (iii)
manage personal investments, as long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities as
described herein. Executive shall be permitted to serve on for-profit corporate
boards of directors if approved in advance by the Board. Notwithstanding the
foregoing, Executive shall use Executive’s best efforts to resign from any
outside positions consistent with Executive’s obligations with respect to such
position if the Board determines in good faith that such activities interfere in
any material respect with the performance of Executive’s duties and
responsibilities for the Company.
(c)Location. Executive’s principal place of employment shall be located at the
Company’s offices in Grand Prairie, Texas, but Executive shall be required to
travel to and render services at other Company locations, as may reasonably be
required by Executive’s duties hereunder.
3.Compensation.
(a)Base Salary. Executive currently receives a base salary (as applicable, the
“Base Salary”) at an annual rate of $325,000 and, effective January 1, 2018,
shall receive a Base Salary at an annual rate of no less than $340,000.
Executive’s Base Salary shall be reviewed by the Company in 2018 and at least
annually thereafter for increase. Base Salary shall be paid at such times and in
such manner as the




--------------------------------------------------------------------------------





Company customarily pays the base salaries of its employees. In the event that
Executive’s Base Salary is increased by the Board in its discretion at any time
during the Term, such increased amount shall thereafter constitute the Base
Salary.
(b)Annual Bonus. From and after January 1, 2018 and for the remainder of the
Term, Executive shall have a target bonus opportunity (“Target Bonus”) of 62.5%
of Base Salary. Executive’s Target Bonus for 2017 shall be 50% of Base Salary.
Any annual bonus payable to Executive shall be paid during the calendar year
following the calendar year performance year and no later than five days
following the filing of the Company’s Form 10-K for the performance year (or, if
the Company is not required to or does not file a Form 10-K, no later than five
days following the completion of the audit of the applicable performance year).
(c)Other Compensation and Benefits. During the Term, Executive shall be entitled
to participate in or receive benefits under any employee benefit programs of the
Company (including life, health and disability programs) that are made available
generally to executive officers of the Company to the extent that Executive
complies with the conditions attendant with coverage under such plans or
arrangements. Nothing contained herein shall be construed to prevent the Company
from modifying or terminating any plan or arrangement (excluding, as it relates
to Executive, the annual bonus program described in Section 3(b) and expense
reimbursements described in Section 3(d)). Notwithstanding the foregoing,
Executive shall be entitled to four weeks of paid vacation per calendar year.
(d)Expenses. The Company shall promptly reimburse Executive in accordance with
applicable Company policy for all reasonable expenses that Executive incurs
during Executive’s employment with the Company in carrying out Executive’s
duties under this Agreement.
4.Termination of Employment. Executive’s employment shall terminate
automatically upon Executive’s death or Disability. The Company may terminate
Executive’s employment for Cause or without Cause. Executive may terminate
Executive’s employment with or without Good Reason. Upon termination of
Executive’s employment for any reason, the Company shall pay Executive within 10
business days of Executive’s Date of Termination (except with respect to
reimbursements described in clause (D), which shall be paid within 20 business
days of Executive’s Date of Termination): (A) unpaid Base Salary through the
Date of Termination, (B) any earned but unpaid bonus for the prior fiscal year,
(C) any benefits due to Executive under any employee benefit plan of the Company
and any payments due to Executive under the terms of any Company program,
arrangement or agreement, including insurance policies but excluding any
severance program or policy and (D) any expenses owed to Executive, provided
Executive properly submits documentation therefor in accordance with applicable
Company policy within 10 business days after the Date of Termination ((A), (B),
(C) and (D) collectively, the “Accrued Amounts”).
(a)Death; Disability; Termination For Cause; Termination without Good Reason.
Upon a termination of Executive’s employment (i) due to Executive’s death or
Disability, or (ii) by the Company for Cause or by Executive without Good
Reason, Executive (or, in the case of Executive’s death, Executive’s estate
and/or beneficiaries) shall be entitled to Executive’s Accrued Amounts and
Executive shall have no further right or entitlement under this Agreement to
payments arising from termination of Executive’s employment due to death or
Disability, by the Company for Cause or by Executive without Good Reason. In
addition, in the event of the termination of Executive’s employment due to death
or Disability, Executive (or Executive’s estate) shall be entitled to (i) a pro
rata portion (based on the number of days during the applicable performance year
Executive was employed by the Company) of the annual bonus that would otherwise
have been paid to Executive if Executive’s employment had not so terminated (a
“Pro Rata Bonus”), payable at the time described in Section 3(b) and (ii)
immediate vesting of all time-vested options, stock appreciation rights,
restricted stock, restricted stock units and other time-vested equity-based
incentive awards then held by Executive (excluding any performance-based awards
such as awards issued pursuant to


2

--------------------------------------------------------------------------------





the Company’s Project 600 and Project 750 Programs) (collectively, “Equity
Awards”), with all outstanding options and stock appreciation rights remaining
exercisable for the shorter of their originally scheduled respective terms and
one year following Executive’s Date of Termination. Moreover, in the event of
the termination of Executive’s employment due to Disability, Executive shall be
entitled to payment of an amount equal to the product of one (1) and the sum of
Executive’s Base Salary and Target Bonus for the year of termination, such
amount to be paid in a lump sum as soon as practicable after the Date of
Termination but no later than the earliest time permitted under Section 4(d) and
Section 19.
(b)Termination Without Cause or for Good Reason Not Related to a Change in
Control. In the event that, during the Term, the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason other than as set forth in Section 4(c), Executive shall be entitled to
the Accrued Amounts and, subject to Executive’s compliance with Sections 5, 6
and 7, the following payments and benefits in lieu of any payments or benefits
under any severance program or policy of the Company or its Affiliates:
(A)payment of a Pro Rata Bonus, payable at the time described in Section 3(b);
(B)payment of an amount equal to the product of one (1) and the sum of (X)
Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and (Y) Target Bonus for the year of
termination, such amount to be paid in a lump sum as soon as practicable after
the Date of Termination but no later than the earliest time permitted under
Section 4(d) and Section 19;
(C)at the Company’s election either (X) subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
twelve (12) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation, co-pays, deductibles and other required
payments and limitations) with the Company paying the applicable COBRA premium
in excess of the amount paid by active employees for such coverage or otherwise
providing such coverage to Executive for the amount paid by active employees for
such coverage and Executive’s qualifying event for purposes of COBRA shall be
treated as occurring at the Date of Termination or (Y) a cash lump sum payment
equal to (i) twelve (12) multiplied by (ii) the excess of the monthly applicable
COBRA premium as of Executive’s Date of Termination for health care coverage
Executive (and Executive’s eligible dependents, if any) had from the Company
immediately prior to Executive’s Date of Termination over the monthly dollar
amount Executive would have paid to the Company for such health care coverage if
Executive remained employed for the twelve (12) month period commencing on the
Date of Termination;
(D)immediate vesting of the unvested Equity Awards that are scheduled to vest in
the twelve (12) month period following Executive’s Date of Termination, with all
vested options and stock appreciation rights remaining exercisable for the
shorter of their originally scheduled respective terms and one year following
Executive’s Date of Termination; and
(E)executive outplacement services as reasonably determined by the Company.
(c)Termination Without Cause or for Good Reason Related to a Change in Control.
In the event that, during the Term on or within two years after or in
anticipation of a Change in Control, the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason other than as set forth in Section 4(b), Executive shall be entitled to
the Accrued


3

--------------------------------------------------------------------------------





Amounts and, subject to Executive’s compliance with Sections 5, 6 and 7, the
following payments and benefits in lieu of any payments or benefits under any
severance program or policy of the Company or its Affiliates:
(A)payment of a Pro Rata Bonus, payable at the time described in Section 3(b);
(B)payment of an amount equal to the product of two (2) and the sum of (X)
Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and (Y) Target Bonus for the year of
termination, such amount to be paid in a lump sum as soon as practicable after
the Date of Termination but no later than the earliest time permitted under
Section 4(d) and Section 19;
(C)at the Company’s election, either (X) subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
twelve (12) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation, co-pays, deductibles and other required
payments and limitations) with the Company paying the applicable COBRA premium
in excess of the amount paid by active employees for such coverage or otherwise
providing such coverage to Executive for the amount paid by active employees for
such coverage and Executive’s qualifying event for purposes of COBRA shall be
treated as occurring at the Date of Termination or (Y) a cash lump sum payment
equal to (i) twelve (12) multiplied by (ii) the excess of the monthly applicable
COBRA premium as of Executive’s Date of Termination for health care coverage
Executive (and Executive’s eligible dependents, if any) had from the Company
immediately prior to Executive’s Date of Termination over the monthly dollar
amount Executive would have paid to the Company for such health care coverage if
Executive remained employed for the twelve (12) month period commencing on the
Date of Termination;
(D)all of the Equity Awards shall fully vest; and
(E)executive outplacement services as reasonably determined by the Company.
(d)Release. As a condition to receiving the payments and benefits set forth in
Section 4(b) or Section 4(c), Executive shall be required, within 60 days of
Executive’s Date of Termination (including, without limitation, a Date of
Termination that occurs after the expiration of the Term), to execute, deliver
and not revoke (with any applicable revocation period having expired) a general
release of claims in a form attached hereto as Exhibit A. To the extent required
by Section 19, any payments or benefits that would otherwise have been made
during such 60-day period shall not be made and shall be accumulated and paid in
a single lump sum on the expiration of such 60-day period.
(e)Full Discharge. The amounts payable to Executive under this Section following
termination of Executive’s employment shall be in full and complete satisfaction
of Executive’s rights under this Agreement and any other claims Executive may
have in respect of Executive’s employment by the Company or any of its
subsidiaries, and Executive acknowledges that such amounts are fair and
reasonable, and Executive’s sole and exclusive remedy, in lieu of all other
remedies at law or in equity, with respect to the termination of Executive’s
employment hereunder or breach of this Agreement. Nothing contained in this
sub-section shall serve as a bar to any claim that would not have been released
if Executive executed the release attached as Exhibit A upon Executive’s Date of
Termination, whether or not such release is required to be executed in
connection with such termination.
(f)Definitions. For purposes of this Agreement, the following definitions shall
apply:


4

--------------------------------------------------------------------------------





(i)“Affiliate” shall mean a person or other entity that directly or indirectly
controls, is controlled by, or is under common control with the Company.
(ii)“Board” shall mean the Board of Directors of the Company. The duties and
responsibilities of the Board hereunder may be exercised by a committee of the
Board, which shall be considered to be the “Board” for purposes hereof.
(iii)“Cause” shall mean: (A) Executive’s continued failure (except where due to
physical or mental incapacity) to endeavor in good faith to substantially
perform Executive’s duties hereunder after written notice from the Company
requesting such performance and specifying Executive’s alleged non-compliance;
(B) Executive’s material malfeasance or gross neglect in the performance of
Executive’s duties hereunder; (C) Executive’s conviction of, or plea of guilty
or nolo contendere to, a misdemeanor involving moral turpitude or a felony; (D)
the commission by Executive of an act of fraud or embezzlement against the
Company or any Affiliate constituting a crime; (E) Executive’s material breach
of any material provision of this Agreement (as determined in good faith by the
Board) that is not remedied within fifteen (15) days after (I) written notice
from the Company specifying such breach and (II) the opportunity to appear
before the Board; (F) Executive’s material violation of a material Company
policy that causes demonstrable damage to the Company, which damage is not
insignificant; (G) Executive’s continued failure to cooperate in any audit or
investigation involving the Company or its Affiliates or its or their financial
statements or business practices that is not remedied within fifteen (15) days
of written notice from the Company specifying such failure; or (H) Executive’s
actual gross misconduct that the Board determines in good faith adversely and
materially affects the business or reputation of the Company and its
Subsidiaries taken as a whole; provided that in any dispute pursuant to Section
10 regarding whether “Cause” exists under this clause (H), the arbitrator shall
make a de novo review of whether Executive’s actual gross misconduct adversely
and materially affected the business or reputation of the Company and its
Subsidiaries taken as a whole, it being understood that Executive’s termination
shall be determined by the arbitrator to have been by the Company without Cause
under this clause (H) if either (a) Executive did not actually engage in gross
misconduct or (b) such gross misconduct did not in fact have an adverse and
material effect on the business or reputation of the Company and its
Subsidiaries taken as a whole
(iv)“Change in Control” shall mean: (A) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding (x) any employee benefit plan of the Company, (y)
any Permitted Holder or (z) any acquisitions pursuant to a transaction described
in clause (D) below, that does not constitute a Change in Control), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only through the passage of time),
directly or indirectly, of more than thirty-five percent (35%) of the voting
stock of the Company; (B) at any time, the Continuing Directors (as defined
below) cease for any reason to constitute at least a majority of the Board; (C)
a direct or indirect sale or other transfer of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, or (D)
consummation of any merger, consolidation or like business combination or
reorganization of the Company that results in the voting securities of the
Company outstanding immediately prior to the consummation of such merger,
consolidation or like business combination or reorganization not representing
(either by remaining outstanding or by being converted into voting securities of
the applicable surviving or other entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company (or its successor)
(or the ultimate parent company thereof) outstanding immediately after such
merger, consolidation or like business combination or reorganization. Only one
(1) Change in Control may occur during the Term.


5

--------------------------------------------------------------------------------





(v)“Continuing Directors” shall mean, as of any date of determination, any
member of the Board who (i) was a member of the Board on the date of this
Agreement or (ii) was nominated for election or elected to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination or election.
(vi)“Date of Termination” / “Notice of Termination.” Any termination of
Executive’s employment by the Company or by Executive under this Section 4
(other than termination due to death) shall be communicated by a written notice
to the other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and specifying a “Date of
Termination” (a “Notice of Termination”) which, if submitted by Executive, shall
be at least thirty (30) days following the date of such notice. A Notice of
Termination submitted by the Company may provide for a “Date of Termination” on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion not to exceed thirty (30) days
following the date of such notice. The failure by Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company
thereafter from asserting such fact or circumstance within a period of six
months from the Date of Termination in order to enforce Executive’s or the
Company’s otherwise applicable rights hereunder.
(vii)“Disability” shall mean the Executive’s inability due to a mental or
physical impairment to substantially perform Executive’s duties for the Company
for 90 consecutive days or 180 days in any two-year period.
(viii)“Good Reason” shall mean the occurrence, without Executive’s express
written consent, of: (A) a material diminution in Executive’s employment duties,
responsibilities or authority, or the assignment to Executive of duties that are
materially inconsistent with Executive’s position; (B) any reduction in Base
Salary or any reduction in Executive’s Target Bonus (as expressed as a
percentage of Base Salary); or (C) any material breach by the Company of Section
3 or Section 9 of this Agreement; provided that Executive may terminate for Good
Reason only if (I) within 90 days of the date Executive has actual knowledge of
the occurrence of an event of Good Reason, Executive provides written notice of
the Company specifying such event, (II) the Company does not cure such event
within 10 business days of such notice if the event is nonpayment of an amount
due to Executive or within 60 days of such notice for other events and (III)
Executive terminates Executive’s employment within 30 business days of the end
of such cure period.
(ix)“Permitted Holders” shall mean each person or entity (and any affiliate of
such person) beneficially owning more than 10% of the Company’s voting stock on
the Effective Date.
(x)“Subsidiary” of the Company shall mean any corporation of which the Company
owns, directly or indirectly, more than fifty percent (50%) of the voting stock.
(g)Other Positions. Executive shall immediately resign, and shall be deemed to
have immediately resigned without the requirement of any additional action, from
any and all position Executive holds with the Company and its Affiliates on
Executive’s Date of Termination.
(h)Breach of Payment Obligation. If the Company fails (other than pursuant to
Section 18) to pay any amount due to Executive (or Executive’s estate) pursuant
to this Section 4 as a result of Executive’s termination of employment within
the fifteen (15) day period following written notice by


6

--------------------------------------------------------------------------------





Executive (it being understood and agreed that such notice may not be given
until any such material payment has not been paid for at least 15 days following
its scheduled payment date), the restrictions imposed by Section 7(a)(i) and
(ii) shall immediately terminate.
5.Confidentiality of Trade Secrets and Business Information. Executive agrees
that Executive shall not, at any time during Executive’s employment with the
Company or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any Subsidiary of the Company
(collectively, “Confidential Information”), obtained by Executive during the
course of such employment, except for (i) disclosures and uses required in the
course of such employment or with the written permission of the Company, (ii)
disclosures with respect to any litigation, arbitration or mediation involving
this Agreement, including but not limited to, the enforcement of Executive’s
rights under this Agreement, or (iii) as may be required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order such disclosure; provided
that, if, in any circumstance described in clause (iii), Executive receives
notice that any third party shall seek to compel Executive by process of law to
disclose any Confidential Information, Executive shall promptly notify the
Company and provide reasonable cooperation to the Company (at the Company’s sole
expense) in seeking a protective order against such disclosure. Notwithstanding
the foregoing, “Confidential Information” shall not include information that is
or becomes publicly known outside the Company or any of its subsidiaries other
than due to a breach of Executive’s obligations under this paragraph.
6.Return of Information. Executive agrees that at the time of any termination of
Executive’s employment with the Company or expiration of the Term, whether at
the instance of Executive or the Company, and regardless of the reasons
therefore, Executive shall deliver to the Company (at the Company’s expense),
any and all notes, files, memoranda, papers and, in general, any and all
physical (including electronic) matter containing Confidential Information that
are in Executive’s possession or under Executive’s control, except as otherwise
consented in writing by the Company at the time of such termination. The
foregoing shall not prevent Executive from retaining copies of personal diaries,
personal notes, personal address books, personal calendars, and any other
personal information (including, without limitation, information relating to
Executive’s compensation), but only to the extent such copies do not contain any
Confidential Information other than that which relates directly to Executive,
including Executive’s compensation.
7.Noncompetition, Noninterference, Nondisparagement and Cooperation.
(a)General. In consideration for the compensation payable to Executive under
this Agreement, Executive agrees that Executive shall not, other than in
carrying out Executive’s duties hereunder, directly or indirectly, do any of the
following (i) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, render services in any capacity (including as an employee, director,
member, consultant, partner, investor or independent contractor) to a
Competitor, (ii) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, attempt to, or assist any other person in attempting to, employ,
engage, retain or partner with, any person who is then, or at any time during
the ninety (90) day-period prior thereto was, a director, officer or other
executive of the Company or a Subsidiary, or encourage any such person or any
consultant, agent or independent contractor of the Company or any Subsidiary to
terminate or adversely alter or modify such relationship with the Company or any
Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
one (1) year after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of


7

--------------------------------------------------------------------------------





its customers or business partners. During the Term and for one (1) year
thereafter, Executive agrees not to make any public statement that is intended
to or would reasonably be expected to disparage the Company, its Affiliates or
its or their directors, officers, employees, businesses or products other than
as required in the good faith discharge of Executive’s duties hereunder. During
the Term and for one (1) year thereafter, the Company (including directors and
officers of the Company in their capacity as such) agrees that it shall not make
any public statement that is intended to or would reasonably be expected to
disparage Executive. At the request of Executive, the Company shall direct its
directors and officers to not make any statements that would violate this
Section 7(a) if they were made by the Company and shall use its commercially
reasonable efforts to enforce such direction. Notwithstanding the foregoing,
nothing in this Section shall prevent any person from (A) responding publicly to
any incorrect, disparaging or derogatory public statement made by or on behalf
of the other party to the extent reasonably necessary to correct or refute such
public statement or (B) making any truthful statement to the extent required by
law. Nothing in this Agreement is intended to or will be used in any way to
limit Executive’s rights to communicate with a government agency, as provided
for, protected under or warranted by applicable law.
(b)Cooperation. Executive agrees to cooperate, in a reasonable manner and at the
expense of the Company, with the Company and its attorneys, both during and
after the termination of Executive’s employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
Executive was involved prior to the termination of Executive’s employment so
long as such cooperation does not materially interfere with Executive’s
employment or consulting. In the event that such cooperation is required after
the termination of the Executive’s employment with the Company and its
Subsidiaries, the Company shall pay the Executive at the rate of $1,500 per day
and out-of-pocket expenses approved in advance by the Company after presentation
by the Executive of reasonable documentation related thereto.
(c)Definition. For purposes of this Agreement, “Competitor” shall mean any
business or enterprise in the theme park business, which shall include, without
limitation, amusement and water parks. Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business. Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as Executive remains a passive investor in such person and does
not own more than one percent (1%) of the outstanding securities thereof.
8.Enforcement. Executive acknowledges and agrees that: (i) the purpose of the
covenants set forth in Sections 5 through 7 above (the “Restrictive Covenants”)
is to protect the goodwill, trade secrets and other confidential information of
the Company; (ii) because of the nature of the business in which the Company is
engaged and because of the nature of the Confidential Information to which
Executive has access, it would be impractical and excessively difficult to
determine the actual damages of the Company in the event Executive breached any
such covenants; and (iii) remedies at law (such as monetary damages) for any
breach of Executive’s obligations under the Restrictive Covenants would be
inadequate. Executive therefore agrees and consents that if Executive commits
any breach of a Restrictive Covenant, the Company shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to it) to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage. If any portion of the Restrictive Covenants
is hereafter determined to be invalid or unenforceable in any respect, such
determination shall not affect the remainder thereof, which shall be given the
maximum effect possible and shall be fully enforced, without regard to the
invalid portions. In particular, without limiting the generality of the
foregoing, if the covenants set forth in Section 7 are found by a court or an
arbitrator to be unreasonable, Executive and the Company agree that the maximum
period, scope or geographical area that is found to be reasonable shall be
substituted


8

--------------------------------------------------------------------------------





for the stated period, scope or area, and that the court or arbitrator shall
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. If any of the Restrictive Covenants are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the Company’s right to enforce any such
covenant in any other jurisdiction.
9.Indemnification.
(a)The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative, excluding
any action instituted by Executive, any action related to any actual violation
of Section 16 of the Exchange Act by Executive or any action brought by the
Company for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that Executive was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing Executive’s rights to indemnification or contribution)
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even though Executive has ceased
to be a director, officer, member, employee, consultant or agent of the Company
or other entity and shall inure to the benefit of Executive’s heirs, executors
and administrators. The Company shall reimburse Executive for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Executive in connection with any Proceeding within twenty (20) business days
after receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with these expenses. Such request shall
include an undertaking by Executive to repay the amount of such advance if it
shall ultimately be determined that Executive is not entitled to be indemnified
against such costs and expenses; provided that the amount of such obligation to
repay shall be limited to the after-tax amount of any such advance except to the
extent Executive is able to offset such taxes incurred on the advance by the tax
benefit, if any, attributable to a deduction for repayment.
(b)Neither the failure of the Company (including its board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by Executive under
Section 9(a) above that indemnification of Executive is proper because Executive
has met the applicable standard of conduct, nor a determination by the Company
(including its board, independent legal counsel or stockholders) that Executive
has not met such applicable standard of conduct, shall create a presumption or
inference that Executive has not met the applicable standard of conduct.
(c)The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to Executive than the coverage the Company
provides other similarly-situated executives for six years after Executive’s
Date of Termination or such longer statute of limitation period.
(d)Nothing in this Section 9 shall be construed as reducing or waiving any right
to indemnification, or advancement of expenses, Executive would otherwise have
under the Company’s certificate of incorporation or by-laws or under applicable
law.


9

--------------------------------------------------------------------------------





10.Arbitration. Subject to Section 8, in the event that any dispute arises
between the Company and Executive regarding or relating to this Agreement and/or
any aspect of Executive’s employment relationship with the Company, the parties
consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Dallas, Texas. The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction. Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief. The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of Texas for
purposes of seeking such injunctive or equitable relief as set forth above.
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines Executive
prevails.
11.Mutual Representations.
(a)Executive acknowledges that before signing this Agreement, Executive was
given the opportunity to read it, evaluate it and discuss it with Executive’s
personal advisors. Executive further acknowledges that the Company has not
provided Executive with any legal advice regarding this Agreement.
(b)Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) shall not
constitute a default under, or conflict with, any agreement or other instrument
to which Executive is a party or by which Executive is bound and (ii) as to
Executive’s execution and delivery of this Agreement do not require the consent
of any other person.
(c)The Company represents and warrants to Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the person signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
(d)Each party hereto represents and warrants to the other that this Agreement
constitutes the valid and binding obligations of such party enforceable against
such party in accordance with its terms.
12.Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when delivered (i) personally,
(ii) by registered or certified mail, postage prepaid with return receipt
requested, (iii) by facsimile with evidence of completed transmission, or (iv)
delivered by overnight courier to the party concerned at the address indicated
below or to such changed address as such party may subsequently give such notice
of:
If to the Company:    Six Flags Entertainment Corporation.
924 Avenue J East
Grand Prairie, Texas 75050
Phone: (972) 595-5000


Attention:
General Counsel

Fax: (847) 625-4820


If to Executive:
At the Executive’s last residence shown



10

--------------------------------------------------------------------------------





on the records of the Company


13.Assignment and Successors. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and such transferee or successor shall be required to
assume such obligations by contract (unless such assumption occurs by operation
of law). Anything herein to the contrary notwithstanding, Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death or judicially determined
incompetence by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.
14.Governing Law; Amendment. This Agreement shall be governed by and construed
in accordance with the laws of Delaware, without reference to principles of
conflict of laws. This Agreement may not be amended or modified except by a
written agreement executed by Executive and the Company or their respective
successors and legal representatives.
15.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
16.Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
17.No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement. Any provision of this Agreement may
be waived by the parties hereto; provided that any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
each party and such waiver must specifically refer to this Agreement and to the
terms or provisions being modified or waived.
18.No Mitigation. In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and, except as set forth
herein, such amounts shall not be subject to offset or otherwise reduced whether
or not Executive obtains other employment. The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company have against Executive for any reason; provided that the Company may
cease making the payments or providing the benefits, in each case, under Section
4 if Executive materially violates the provisions of Sections 5, 6 and 7 and, if
curable, does not cure such violation within fifteen (15) days after written
notice from the Company.
19.Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
with respect to amounts, if any, subject thereto


11

--------------------------------------------------------------------------------





and shall be interpreted and construed and shall be performed by the parties
consistent with such intent. To the extent Executive would otherwise be entitled
to any payment under this Agreement, or any plan or arrangement of the Company
or its Affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid during the six (6) months beginning on the Date of
Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of Executive’s Date of
Termination or death. To the extent Executive would otherwise be entitled to any
benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s
Date of Termination or death. Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h). Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
Amounts payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and (b)(9)
(“Separation Pay Plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided only to
the extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of the second calendar year following the calendar year in
which Executive’s “separation from service” occurs; and provided further that
such expenses are reimbursed no later than the last day of the third calendar
year following the calendar year in which Executive’s “separation from service”
occurs. To the extent any expense reimbursement (including without limitation
any reimbursement of interest or penalties related to taxes) or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
20.Headings. The Section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.
21.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and shall supersede all prior
agreements, whether written or oral, with respect thereto. In the event of any
inconsistency between the terms of this Agreement and the terms of any other
Company plan, policy, equity grant, arrangement or agreement with Executive, the
provisions most favorable to Executive shall govern.
22.Duration of Terms. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to give effect to such rights and obligations.
23.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


12

--------------------------------------------------------------------------------





24.Certain Change in Control Payments. Notwithstanding any provision of this
Agreement to the contrary, if any payments or benefits Executive would receive
from the Company under this Agreement or otherwise in connection with the Change
in Control (the “Total Payments”) (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (b) but for this Section 24, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive
will be entitled to receive either (i) the full amount of the Total Payments or
(ii) a portion of the Total Payments having a value equal to $1 less than three
(3) times such individual’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by such employee on an
after-tax basis, of the greatest portion of the Total Payments. Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive. If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio. For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first. For “parachute payments”
with the same Parachute Payment Ratio and the same time of payment, such
“parachute payments” shall be reduced on a pro rata basis (but not below zero)
prior to reducing “parachute payments” with a lower Parachute Payment Ratio. For
purposes hereof, the term “Parachute Payment Ratio” shall mean a fraction the
numerator of which is the value of the applicable “parachute payment” for
purposes of Section 280G of the Code and the denominator of which is the actual
present value of such payment.
IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.




SIX FLAGS ENTERTAINMENT CORPORATION
By:        /s/ Lance C. Balk                


        /s/ Catherine Aslin                
Catherine Aslin
    


    








13

--------------------------------------------------------------------------------






Exhibit A
Agreement and General Release
Agreement and General Release (“Agreement”), by and between Catherine Aslin
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).
1.    In exchange for your waiver of claims against the Released Persons (as
defined below) and compliance with the other terms and conditions of this
Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
employment agreement with the Company, dated as of January 3, 2017
(the “Employment Agreement”) in accordance with the terms and conditions of the
Employment Agreement.
2.    (a)    In consideration for the payments and benefits to be provided to
you pursuant to Section 1 above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.
(b)    Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Released Persons from any and all such claims,
whether known or unknown, which you have had, now have, or may have against the
Released Persons arising out of your employment or termination thereof,
including, but not limited to: (i) any claim under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued, vested benefits under any employee benefit or pension plan
of the Released Persons subject to the terms and conditions of such plan and
applicable law), the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act of 1988, or the Fair Labor Standards Act of 1938, in
each case as amended [update as appropriate]; (ii) any other claim whether based
on federal, state, or local law (statutory or decisional), rule, regulation or
ordinance, including, but not limited to, breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iii) any claim for attorneys’
fees, costs, disbursements and/or the like.
(c)    Notwithstanding the foregoing, nothing in this Agreement shall be a
waiver of claims: (1) that arise after the date on which you sign this
Agreement, including, without limitations, such claims related to any equity
award held by you; (2) for the payments or benefits required to be provided
under Section 4 of the Employment Agreement; (3) regarding rights of
indemnification and receipt of legal fees and expenses to which you are entitled
under the Employment Agreement, the Company’s or a subsidiary of the Company’s
Certificate of Incorporation or By-laws (or similar instrument), pursuant to any
separate writing between you and the Company or any subsidiary of the Company or
pursuant to applicable law; or (4) relating to any claims for accrued, vested
benefits under any employee benefit plan or retirement plan of the Released
Persons subject to the terms and conditions of such plan and applicable law
(excluding any severance or termination pay plan, program or arrangement, claims
to which are specifically waived hereunder.


1

--------------------------------------------------------------------------------





(d)    In signing this Agreement, you acknowledge that you intend that this
Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied. [Update to include reference to any applicable
statute regarding the waiver of unknown claims.]
3.    (a)    This Agreement is not intended, and shall not be construed, as an
admission that any of the Released Persons has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.
(b)    Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
(c)    You represent and warrant that you have not assigned or transferred to
any person or entity any of my rights which are or could be covered by this
Agreement, including but not limited to the waivers and releases contained in
this Agreement.
4.    This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.
5.    This Agreement shall be construed and enforced in accordance with the laws
of the State of Delaware applicable to agreements made and to be performed
entirely within such State.
6.    You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least [twenty-one (21)]
[forty-five (45)] days the terms of this Agreement; (c) are hereby advised by
the Company in writing to consult with an attorney of your choice in connection
with this Agreement; (d) fully understand the significance of all of the terms
and conditions of this Agreement and have discussed them with your independent
legal counsel, or have had a reasonable opportunity to do so; (e) have had
answered to your satisfaction by your independent legal counsel any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.
7.    You understand that you will have at least [twenty-one (21)] [forty-five
(45)] days from the date of receipt of this Agreement to consider the terms and
conditions of this Agreement. You may accept this Agreement by signing it and
returning it to the Company’s General Counsel at the address specified pursuant
to Section 12 of the Employment Agreement on or before __________. After
executing this Agreement, you shall have seven (7) days (the “Revocation
Period”) to revoke this Agreement by indicating your desire to do so in writing
delivered to the General Counsel at the address above by no later than 5:00 p.m.
on the seventh (7th) day after the date you sign this Agreement. The effective
date of this Agreement shall be the eighth (8th) day after you sign the
Agreement (the “Agreement Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day. In the event you do not
accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.


2

--------------------------------------------------------------------------------





8.    Any dispute regarding this Agreement shall be subject to Delaware law
without reference to its choice of law provisions. You agree to reimburse the
Company for out-of-pocket costs and expense reasonably incurred by in connection
with enforcing this Agreement (including attorney’s fees) with respect to each
claim on which the Company substantially prevails.


EXECUTIVE
    
Catherine Aslin
SIX FLAGS ENTERTAINMENT CORPORATION
                                                                                          




3